Citation Nr: 1742104	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  17-45 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Whether there was clear and unmistakable error (CUE) in an August 2007 Board decision denying an effective date prior to January 6, 2004, for the grant of service connection for tinea versicolor.  

(The issue entitlement to an effective date prior to January 6, 2004, for the grant of service connection for tinea versicolor, not based on CUE, is the subject of a separate Board decision.) 


WITNESSES AT HEARING ON APPEAL

Veteran and T.K.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel

INTRODUCTION

The moving party is a Veteran, who served on active duty from January 1956 to January 1958.  

This matter comes to the Board of Veterans' Appeals ("the Board") following a March 2011 motion from the moving party asserting CUE in an August 2007 Board decision, as to the issue of entitlement to an earlier effective date for the grant of service connection for tinea versicolor.  

In May 2017, the moving party testified during a hearing before the undersigned Veterans Law Judge by videoconference, for his claim for an earlier effective date, not based on CUE.  At that time, he also provided argument as to a possible claim for CUE in an August 2017 Board decision.  A transcript of that hearing is of record.  


FINDINGS OF FACT

1.  The Veteran filed his initial claim for service connection for tinea versicolor in November 1958, within a year of his January 1958 separation from service.  

2.  The RO denied his claim in a December 1958 rating decision, noting that it had no evidence of any current residuals from the Veteran's in-service skin disorder.  

3.  Evidence received within one year of the December 1958 decision includes information that was not considered in that decision and which relates to the Veteran's alleged tinea versicolor treatment; the December 1958 decision was, therefore, not final. 

4.  In a June 2006 rating decision, the RO reopened the claim for entitlement to service connection for tinea versicolor and granted service connection, effective January 6, 2004.  The Veteran subsequently appealed that effective date.

5.  In an August 2007 decision, the Board found that an earlier effective date for the grant of service connection for tinea versicolor was not warranted.

6.  The record reflects that at the time of the December 2008 Board decision, the record clearly and unmistakably demonstrated that the Veteran initial November 1958 claim was still pending, due to the receipt of new and material evidence.  


CONCLUSIONS OF LAW

1.  The Board's August 2007 decision that denied an earlier effective date for the grant of service connection for tinea versicolor was clearly and unmistakably erroneous.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b) (2016). 

2.  The criteria for the assignment of an effective date of January 25, 1958 for the grant of service connection for tinea versicolor have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105(a), 38 C.F.R. § 3.400(b)(2)(i) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date for the Grant of Service Connection
for Tinea Versicolor, due to Clear and Unmistakable Error (CUE)

The Veteran contends that he is entitled to an effective date prior to January 6, 2004, for the grant of service connection for tinea versicolor.  

The Veteran filed his initial claim for service connection for a skin fungus disorder in November 1958, within a year of his January 1958 separation from service.  The RO denied his claim in a December 1958 rating decision, noting that the Veteran had been treated for a skin disorder in service, but that he had recovered.  In a December 1958 letter, the RO further noted that although the Veteran had been treated in service for various skin conditions, there were no current residuals based on the evidence of record.  The Veteran did not file a notice of disagreement with the December 1958 rating decision.  Generally, if a veteran does not appeal a rating decision, it becomes final.  38 C.F.R. § 20.1103.

In a June 2006 rating decision, the RO reopened and granted a claim for service connection for tinea versicolor, with an effective date of January 6, 2004 (the date that the Veteran had filed his most recent claim to reopen).  The Veteran appealed the January 6, 2004, effective date granted, requesting an earlier effective date.  In an August 2007 decision, the Board denied granting an earlier effective date, in part due to finding that the Veteran had no pending claims prior to the January 6, 2004, claim.  Previous determinations which are final and binding will be accepted as correct in the absence of CUE.  38 C.F.R. § 3.105(a).

The Court has established a three-prong test defining CUE.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 314 (1992). 

In order for a claimant to successfully establish a valid claim of clear and unmistakable error in a final decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error which, if true, would be clearly and unmistakably erroneous on its fact, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error. Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40 (1993).  In other words, to present a valid claim of CUE the claimant cannot simply request that the Board reweigh or reevaluate the evidence.  Crippen v. Brown, 9 Vet. App. 412 (1996). 

The Veteran's contentions as to CUE in the August 2007 Board decision were initially set forth in a March 2011 statement.  However, during his May 2017 Board hearing and in the statement he submitted at that time, he additionally specifically argued that the November 1958 rating decision had not become final, as new and material evidence had been associated with the claims file within a year of the issuance of that decision.  In August 2007, the Board had found that the December 1958 rating decision had been finally denied and no other claim had been pending prior to January 2004.

Having reviewed the record, the Board finds that the August 2007 Board determination had been in error.  Following the December 1958 rating decision, in February 1959 and during the applicable appeal period, the Veteran filed a VA APPLICATION FOR OUT-PATIENT TREATMENT.  At that time, he reported that he had a current skin fungus that was spreading over the upper part of his body.  Such evidence appears to have been associated with the claims file and could be deemed as new and material evidence.  The RO, in December 1958, had previously denied his claim based on there being no current evidence of any residuals of his documented in-service skin rash.  Prior to the December 1958 rating decision, the Veteran had not provided any statements of current symptoms of a skin rash.  The Board also finds that the RO never assessed the February 1959 evidence to make a determination of whether it constituted new and material evidence relating to the old claim.  Because VA failed to determine whether such evidence, which was timely submitted after December 1958 rating decision, was new and material under 38 C.F.R. § 3.156(b), the initial November 1958 claim remained pending, despite any subsequent final decision.  Beraud v. McDonald, 766 F.3d 1402, 1403 (Fed. Cir. 2014); see also Mitchell v. McDonald, 27 Vet. App. 431 (2015).  

Accordingly, the Board finds that the regulations and law extant at the time of the August 2007 Board decision were incorrectly applied, that such error is undebatable, and that it manifestly changed the outcome of the Veteran's claim.  Consequently, the Board finds CUE in the August 2007 Board decision.  

As the Veteran's November 13, 1958, claim has been pending since that time, an effective date of the date of claim (November 13, 1958) is generally warranted.  However, the November 1958 claim was filed within a year of his January 24, 1958, separation from service.  As such, the Board finds that an effective date of January 25, 1958 - the day after his separation from service - for the grant of service connection for tinea versicolor is established.  38 C.F.R. § 3.400(b)(2)(i).  


ORDER

The August 2007 Board decision on the claim for entitlement to an effective date prior to January 6, 2004, for the grant of service connection for tinea versicolor contained CUE; it is revised to grant an effective date of January 25, 1958.  



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


